      Case 4:09-cv-05796-CW Document 1216 Filed 11/12/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   LE-MAI D. LYONS
     Deputy Attorney General
 4   State Bar No. 285756
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3750
 6    Fax: (415) 703-5843
      E-mail: LeMai.Lyons@doj.ca.gov
 7   Attorneys for Defendants

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11

12   TODD ASHKER, et al.,                                   4:09-cv-05796 CW (RMI)
13                                        Plaintiffs,       NOTICE OF APPEARANCE OF
                                                            DEFENDANTS’ COUNSEL
14                  v.
15   GOVERNOR OF THE STATE OF
     CALIFORNIA, et al.,
16
                                        Defendants.
17

18

19        TO THE COURT, PLAINTIFFS, AND THEIR ATTORNEYS OF RECORD:

20        PLEASE TAKE NOTICE that Deputy Attorney General Le-Mai D. Lyons is now

21   assigned as co-counsel to represent Defendants in this case. Please amend your proof of service

22   and files to note that counsel for Defendants includes Ms. Lyons, with the below contact

23   information:

24        Le-Mai D. Lyons
          Deputy Attorney General
25        455 Golden Gate Avenue, Suite 11000
          San Francisco, CA 94102-7004
26        Telephone: (415) 510-3750
          Facsimile: (415) 703-5843
27        Email: LeMai.Lyons@doj.ca.gov

28
                                                        1
                                                   Notice of Appearance of Counsel (4:09-cv-05796 CW (RMI))
       Case 4:09-cv-05796-CW Document 1216 Filed 11/12/19 Page 2 of 2



 1   Dated: November 12, 2019                  Respectfully Submitted,

 2                                             XAVIER BECERRA
                                               Attorney General of California
 3                                             ADRIANO HRVATIN
                                               Supervising Deputy Attorney General
 4

 5                                             /s/ Le-Mai D. Lyons
                                               LE-MAI D. LYONS
 6                                             Deputy Attorney General
                                               Attorneys for Defendants
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
     SF2012204868
27   21703524.docx

28
                                           2
                                         Notice of Appearance of Counsel (4:09-cv-05796 CW (RMI))
